Citation Nr: 1400506	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a video conference hearing held in May 2012 before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is of record and has been reviewed.

In a July 2012 decision, the Board granted entitlement to service connection for a left knee disability, but denied entitlement to service connection for a right knee disability.  The Veteran appealed the denial of service connection for a right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, pursuant to a Joint Motion for Remand from both parties, the matter was remanded to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent and credible evidence of record establishes that the Veteran's right knee arthritis is causally related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran has articulated his claim in several written statements, and testified at a Board hearing in May 2012.  He stated that he was participating in a nighttime parachute jump at Fort Bragg.  After he exited the aircraft and deployed his parachute, he noticed that it had a damaged or missing panel, which caused him to fall faster.  Although he deployed his reserve parachute, he hit the ground hard and injured his left knee, and according to some statements, his right knee as well.  Medics arrived and took him back to camp via truck.  He was placed on light duty and did not participate in physical training or running for about a month.  He also testified that he injured his left knee again later in service while loading a truck.  He received aspirin from the medics for his condition.  According to his hearing testimony, at some point during service, the Veteran also noticed that his right knee ached from walking and physical training.  He denied any specific right knee injury, but did describe the physically demanding nature of his service, including physical training and seventeen parachute jumps.

The Veteran submitted a number of lay statements from family and acquaintances in support of his claim.  Collectively, these statements recount how the Veteran was in excellent physical health prior to service.  However, after he was discharged, he walked with a limp and spoke of how he had injured his knees during a training jump.

Unfortunately, most of the Veteran's service treatment records are not available for review.  However, a January 1956 separation examination noted no complaints or abnormalities related to the bilateral knees.

Private treatment records dated March 1997 reflect diagnoses of bilateral knee osteoarthritis.  Moreover, March 2011 x-rays conducted in association with a VA compensation and pension examination show moderate degenerative changes in all three compartments of the right knee.  Thus, the Veteran has a chronic disease, listed at 3.309(a), and if there is competent and credible evidence of inservice disability of the knees and of continuity of symptomatology, service connection may be established for arthritis of the right knee.  See Walker, supra.

As noted above, in July 2012, the Board granted entitlement to service connection for a left knee disability.  While there is no documentation of the Veteran's reported parachuting injury, the Board found the Veteran to be credible in relating the circumstances of his left knee injury in service.  The Board also found that the Veteran and other lay witnesses were credible in their claims that the Veteran had no complaints prior to service, but had ongoing symptoms since his discharge from service.  Unfortunately, the etiology of the Veteran's right knee disability was less clear, since the Veteran has provided conflicting accounts regarding whether he also injured his right knee in the same parachute accident that injured his left knee or whether he gradually developed right knee pain unrelated to any specific injury.  However, he has been consistent in reporting the onset of his right knee problems in service and has credibly testified regarding the physically demanding nature of his service.  The Veteran has estimated that he participated in as many as seventeen parachute jumps in service, including the jump in which his primary parachute was damaged and he landed with unusual force.  

In October 2013, Dr. C.H. submitted a statement on the Veteran's behalf, specifically the etiology of the Veteran's right knee disability.  He opined that the Veteran's current right knee disability had onset in service.  He noted that although the Veteran reported that the left knee injury was far more serious than the injury to right one, this initial injury "set the stage for his current arthritis problems.  In addition, continued overloading of the right knee in an effort to moderate problems with the left knee over the years [has] added to the right knee problem."  

Based on the above evidence, the Board finds that entitlement to service connection for right knee arthritis disability is warranted.  In reaching this decision, the Board finds the Veteran's testimony that he first experienced right knee problems in service to be credible.  Furthermore, the Board also finds that the Veteran and other lay witnesses are credible in their claims that the Veteran had no complaints of knee problems prior to service, but had ongoing symptoms since his discharge from service.  The March 2011 VA examiner does not specifically address this evidence in rendering his negative opinion although Dr. H. essentially does in his most recent opinion.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the treatment records and lay evidence of record competently and credibly establish in service incurrence and continuity of symptomatology of the Veteran's right knee arthritis.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for right knee arthritis is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


